DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2021.

Response to Amendment
In view of the amendments and arguments submitted on 04/30/2021 the Double Patenting rejection has been withdrawn, claim interpretation of claim 11 under 35 U.S.C. 112(f) has been withdrawn, and claim rejection under 35 U.S.C. 112(b) has also been withdrawn.  

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Spijkerman discloses “that the dosage chamber 30 is equivalent to the claimed lower part of the drainage column, but the dosage chamber 30 is not part of the drainage column 20 including the interior surface against which the pillar of curd slides” (emphasis original).  The Examiner respectfully disagrees.
At the outset, pending claims do not require that the recited drainage column to be an unitary body.  Thus, Applicant’s arguments are found to not be persuasive.
Additionally, as stated in the previous Office Action, the Examiner takes the position that the manufacturing equipment for making cheese (i.e., forming and moulding unit 1and the illustrated downstream process) is mapped to the recited block former.  See also paragraph [0057], Spijkerman.  Therefore, the Examiner asserts that a person of ordinary skill in the art to have considered the dosage chamber with the drainage column 20.
Assuming for the sake of compact prosecution, Spijkerman also discloses that the forming step S5, which requires the function of profiled surface 132, may be carried out prior to the fourth step (i.e., cutting).  See paragraph [0080] and Fig. 5 of Spijkerman.  Therefore, the Examiner asserts that a person of ordinary skill Spijkerman to perform the forming step prior to the cutting step (i.e., having the dosage chamber 30 and drainage column 20 being formed in an unitary manner).
Second, Applicant argues that Spijkerman does not disclose “anything about the profiled surface 132 engaging the pillar of curd as it falls through the dosage chamber 30”.  The Examiner respectfully disagrees.
At the outset, the Applicant is not consistent within the submitted Applicant’s Remarks.  Specifically, page 9 of the Applicant’s Remarks states that “Spijkerman already discloses that this profiled surface [132] may fuse the curd grains together to reduce cracks and defects and that this surface is moved radially inward to engage the curd grains” (emphasis added).  The above quote appears that Applicant is agreeing with the Examiner’s position.  Further, paragraph [0023] of Spijkerman explicitly states that the weight of the curd body is carried by the ridges.
Furthermore, the aforementioned limitation is directed toward the pillar of curd (i.e., the article being worked upon).  MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Subsequently, the limitation that recites “whereby a top portion of the pillar of curd 
For the sake of compact prosecution, the Examiner will discuss how the cited prior art references continue to read on the added limitation.  It appears from paragraph [0024] of the published specification that the rate of drainage is controlled by the difference in the coefficient of friction between the upper and lower part of the drainage column.  Consequently, the Examiner asserts that a teaching of a difference of friction between the upper and lower part of the drainage column would inherently teach “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the lower part of the drainage column”.  
Specifically, Spijkerman discloses the lower part has a second finish that provides higher friction with the pillar of curd relative to the first finish (ridges 132 in the dosage chamber 30, Figs. 1 and 3).  Consequently, Spijkerman inherently discloses “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the lower part of the drainage column”.
Spijkerman discloses a method of reducing cracks and defects, a person of ordinary skill in the art would not have been modified to modify Spijkerman to incorporate the teachings of Acerman to also reducing cracks and defects.  The Examiner respectfully disagrees.
Spijkerman discloses grooves 132B and ridges 132A.  However, Spijkerman does not explicitly disclose how the grooves 132B and ridges 132A are produced.  Contrary to the Applicant’s Remarks, the Examiner takes the position that using a known method that reduces cracks in a cheese product, as taught by Acerman, to produce a finish that is desired to reduce cracks in a cheese product, as disclosed by Spijkerman, provides a strong motivation to combine.
Additionally, MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Interpretation
Applicant is put on notice of certain claim elements that do not invoke claim interpretation under 35 U.S.C., but will nonetheless be put on the record for the sake of posterity.  Specifically, the term “relief gap” as recited in claims 12 and 13.  MPEP 2111.01 states “the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 13220, 1322 (Fed. Cir. 1989) (emphasis added).  The Examiner asserts that a person of ordinary skill in the art would understand “gap” to have the plain meaning of “an unfilled space or interval; a break in continuity”.  Paragraph [0036] of the published specification defines “relief gap” as “a section of the drainage column 2 where the inner cross-sectional area of the drainage column 2 increases from the upper part 9 to the lower part 10 of the drainage column 2”.  In view of the above, the Examiner will interpret the recited “relief gap” to read on the subject matter from paragraph [0036] of the published specification instead of the common meaning of “gap”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application No. EP3241432A1 (hereinafter Spijkerman) in view of U.S. Patent No. 6324968 (hereinafter Hoogland).
Regarding claim 1, Spijkerman discloses a block former (“forming and moulding unit 1, and the schematically illustrated downstream process(es) [reference number 40], such as e.g. the moulding system, may together be referred to as a manufacturing equipment for making cheese”, paragraph [0057] and Fig. 1, reproduced below, Spijkerman) for the production of blocks of cheese (cheese 90, Fig. 1, Spijkerman).  To clarify, the Examiner takes the position that the manufacturing equipment for making cheese is mapped to the recited block former.

    PNG
    media_image1.png
    401
    331
    media_image1.png
    Greyscale

Spijkerman also discloses an upright drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman) having a feed opening (means 24 for receiving curd and whey mixture 2, “here embodied as a single inlet 24 (of course, the curd and whey mixture may be fed to the drainage column 20 by other means such as e.g. more than one inlet, e.g. by separate inlets for the curd and the whey”, paragraph [0053] and Fig. 1, Spijkerman) for curd particles at an upper end (end of drainage column associated with the inlet 24, Fig. 1, Spijkerman) of the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman). The Examiner takes the position of using the embodiment of Spijkerman that utilizes a dedicated inlet for curd to read on the recited feed opening. 
Spijkerman also discloses the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman) including an inner wall having an interior surface (interior surface that gives the curd body 10 a cylindrical shape in the drainage column 20 and surface 132 in the dosage chamber 30 as shown in Fig. 3, reproduced below, Spijkerman) against which a pillar of curd (curd body 10, Fig. 1, Spijkerman) formed of the curd particles (“receiving curd”, paragraph [0053] and Fig. 1, Spijkerman) slides as the pillar of curd (curd body 10, Fig. 1, Spijkerman) moves downwardly (force of gravity acts on the curd body, paragraph [0014], Spijkerman) through the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman).

    PNG
    media_image2.png
    301
    322
    media_image2.png
    Greyscale

Spijkerman also discloses the upright drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman) being divided into an upper part (drainage column 20, Fig. 1, Spijkerman) and a lower part (dosage chamber 30, Fig. 1, Spijkerman), and the interior surface (surface 132, Fig. 3, Spijkerman) at Spijkerman) has a second finish (grooves 132B and ridges 132A, Fig. 3, Spijkerman). 
However, Spijkerman does not explicitly disclose an inner wall having an interior surface at the upper part has a first finish, and a second finish provides higher friction with the pillar of curd relative to the first finish.
Spijkerman discloses :
“The curd body 10 becomes denser further down in the drainage column 20 (i.e. closer to the resting surface 22') as more whey has been drained of, and due to gravity, as the drainage column 20 in Fig 1 is vertically arranged. Thus, the drainage column 20 is configured to transform the curd and whey mixture 2 into the curd body 10, wherein a bottom side 11 of the curd body 10 will rest on the resting surface 22' in the bottom of the drainage column 20.” Paragraph [0054].

Additionally, Spijkerman discloses “means 26 for draining may comprise drainage valves (not shown), whereby the speed of which the whey is drained is controlled by adjusting the drainage valves and/or the positions of the drainage valves” (paragraph [0053]).  In view of the above, the Examiner takes the position that as Spijkerman discloses retaining the shape of the curd while draining the whey at a desired speed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Spijkerman also discloses the interior surface at the upper part.  One skilled in the art would understand that the drainage column would have some interior surface in the upper 
Moreover, as Spijkerman obviously discloses an interior surface at the upper part, the Examiner takes the position that the interior wall would inherently have some sort of a finish.
In addition, Spijkerman discloses “the weight of the curd body (i.e. the curd body in the drainage column as well as the curd body in the dosage chamber) is carried (at least initially) by the ridges” (paragraph [0023]).  Therefore, the Examiner takes the position that the grooves 132B and ridges 132A are, at least, capable of providing higher friction with the pillar of curd relative to the first finish.
As Spijkerman discloses the lower part has a second finish that provides higher friction with the pillar of curd relative to the first finish (ridges 132 in the dosage chamber 30, Figs. 1 and 3), Spijkerman inherently discloses “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the lower part of the drainage column”.
Despite the disclosure of Spijkerman reading on “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the i.e., the article being worked upon).  MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Subsequently, the limitation that recites “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the lower part of the drainage column” is not given patentable weight.
For the sake of compact prosecution, assuming that the Applicant disagrees that Spijkerman obviously contains an inner wall having an interior surface at the upper part, which the Examiner does not concede, the Examiner includes Hoogland to provide an explicit teaching of an interior surface at the upper part. 
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches an inner wall (perforated inner tube 23, Fig. 3, reproduced below, Hoogland) having an interior surface (surface facing radially inward toward the curd body) at the upper part tower has a first finish (the perforations of the perforated inner tube 23 would inherently provide some sort of finish to the inner tube 23).

    PNG
    media_image3.png
    489
    177
    media_image3.png
    Greyscale

Further, Hoogland teaches a “vacuum means for filling under reduced pressure the inner tube with curd particles via the feed opening and creating a vacuum in the annular space” (col. 1, ll. 19-20, Hoogland). 
The Examiner asserts that the structure of Hoogland is representative of the drainage column having some interior surface in the upper part that also allows for the curd body to retain a cylindrical shape even in the presence of “high” speed drainage of whey, as included in the discussion of Spijkerman.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spijkerman to incorporate the teachings of Hoogland to include an inner wall Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, Spijkerman discloses the lower part (dosage chamber 30, Fig. 3, Spijkerman) of the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman). 
However, Spijkerman does not explicitly disclose wherein the lower part forms more than half of the drainage column. 
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches “prepressing, as it were, already occurs in the lower part of the tower to an extent sufficient to obtain a block of good quality and dimensional stability, also without prepressing in the pre-pressing chamber” (emphasis added) (col. 4, ll. 28-40, Hoogland).  Further, Hoogland teaches “[t]he processing capacity could be increased by extending the towers. This is due to the fact that the curd pillar’s weight is thereby increased, so that a greater compaction and drainage are obtained” (emphasis added) (col. 3, ll. 1-5, Hoogland). 
Spijkerman to incorporate the teachings of Hoogland to have the lower part forms more than half of the drainage column.  One skilled in the art would have been motivated to combine the references because doing so would provide a greater compaction and drainage without a prepressing chamber.  See Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above. Additionally, Spijkerman also discloses wherein the second finish (grooves 132B and ridges 132A, Fig. 3, Spijkerman) has a surface finish roughness between 2.65 micrometers and 2.80 micrometers (the size pattern of alternating ridges and grooves over the profiled surface is preferably between 0.5mm and 5mm, paragraph [0072], Spijkerman).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above. Additionally, Spijkerman discloses the first finish (the drainage column would obviously have some interior surface in the upper part that also allows for the curd body to retain a cylindrical shape even in the presence of “high” speed drainage of whey, as discussed in the rejection of claim 1) and a surface finish roughness Spijkerman). In addition, Spijkerman discloses to improve transport of whey and air, “the grooves may be provided with holes” (paragraph [0011]).  To summarize, the Examiner asserts that a person of ordinary skill in the art would have found it obvious that Spijkerman had holes of sizes, at least, in the range between 0.5mm and 5mm to allow the whey mixture to drain out while retaining the curd body in the upper part (i.e., drainage column 20).
For the sake of compact prosecution, assuming that the Applicant does not agree that it would be obvious to a person of ordinary skill in the art that Spijkerman discloses the first finish has a surface finish roughness, which the Examiner does not concede, Examiner includes Hoogland to provide further details as to how the first finish in the upper part relates to a “rough” surface finish. 
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches a tower with an outer casing 22 and a perforated inner tube 23 (Fig. 3, reproduced below, Hoogland).

    PNG
    media_image3.png
    489
    177
    media_image3.png
    Greyscale

The Examiner asserts that the structure of Hoogland is representative of the drainage column having some interior surface in the upper part that also allows for the curd body to retain a cylindrical shape even in the presence of “high” speed drainage of whey, as discussed in the rejection of claim 1. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spijkerman to incorporate the teachings of Hoogland to include the first finish has a surface finish roughness.  One skilled in the art would have been motivated to combine the references because doing so would provide a greater compaction Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
Regarding claim 8, the cited prior art references teach all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above. Additionally, Spijkerman discloses the upper part (drainage column 20, Fig. 1, Spijkerman) and a lower part (dosage chamber 30, Fig. 1, Spijkerman).  Further, the Examiner takes the position that both the upper and lower part would inherently have some sort of inner-cross sectional area. 
However, Spijkerman does not explicitly disclose wherein the upper part has an inner cross-sectional area that is less than an inner cross-sectional area of the lower part.
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches “[t]he perforated inner tube has a shape slightly tapering outwards in downward direction” (col. 3, ll. 21-24, Hoogland).  The Examiner takes the position that a person of ordinary skill in the art would readily understand from the above that Hoogland teaches the upper part has an inner cross-sectional area that is less than an inner cross-sectional area of the lower part.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spijkerman to incorporate the teachings of Hoogland to include the upper part Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above. Additionally, Spijkerman also discloses the upper part (drainage column 20, Fig. 1, Spijkerman) and a lower part (dosage chamber 30, Fig. 1, Spijkerman). Regarding the limitation that recites “wherein the upper part transitions into the lower part over a distance that is less than 10% of the height of the upper part”, MPEP 2173.05 (c) states: “[s]ome terms have been determined to have the following meanings in the factual situations of the reported cases: the term ‘up to’ includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and ‘a moisture content of not more than 70% by weight’ reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971)”.  Therefore, the Examiner takes the position that a distance of 0% of the upper part is included under the broadest reasonable interpretation of this limitation.
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above. Additionally, Spijkerman also discloses the drainage column (drainage column 20 Spijkerman), curd particles (“receiving curd”, paragraph [0053] and Fig. 1, Spijkerman), and the feed opening (means 24 for receiving curd and whey mixture 2, “here embodied as a single inlet 24 (of course, the curd and whey mixture may be fed to the drainage column 20 by other means such as e.g. more than one inlet, e.g. by separate inlets for the curd and the whey”, paragraph [0053] and Fig. 1, Spijkerman).
However, Spijkerman does not explicitly disclose a closed casing that surrounds the inner wall, wherein a space is defined between the casing and the inner wall; and a vacuum device connected to the space for filling under reduced pressure the drainage column with curd particles via the feed opening and creating a vacuum in the space. 
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches a closed casing (outer casing 22, Fig. 3, reproduced below, Hoogland) that surrounds the inner wall (perforated inner tube 23, Fig. 3, Hoogland), wherein a space (annular space 26, Fig. 3, Hoogland) is defined between the casing (outer casing 22, Fig. 3, Hoogland) and the inner wall (perforated inner tube 23, Fig. 3, Hoogland); and a vacuum device (vacuum device, Abstract, Hoogland) connected to the space (annular space 26, Fig. 3, Hoogland) for filling under reduced pressure the drainage column with curd particles via the feed opening and creating a vacuum in the space (“vacuum device Hoogland).

    PNG
    media_image3.png
    489
    177
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spijkerman to incorporate the teachings of Hoogland to include a closed casing that surrounds the inner wall, wherein a space is defined between the casing and the inner wall; and a vacuum device connected to the space for filling under reduced pressure the drainage column with curd particles via the feed opening and creating a vacuum in the space.  One skilled in the art would have been motivated Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
Regarding claim 11, the cited prior art references teach all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above. Additionally, Spijkerman also discloses a cutting-off blade (means 23 for moving the cutting tool 22, paragraph [0053] and Fig. 1, Spijkerman) at an end (the dosage chamber can be prior to the cutting step, paragraphs [0080]-[0084], Spijkerman) of the lower part (dosage chamber 30, Fig. 3, Spijkerman) for cutting off blocks of cheese (cheese 90, Fig. 1, Spijkerman) from a lower end of the pillar of curd (curd body 10, Fig. 1, Spijkerman) that has been transformed into cheese (“cheese/curd body”, paragraph [0057], Spijkerman); and wherein cheese (cheese 90, Fig. 1, Spijkerman) is discharged (dosing plate 34, paragraph [0059] and Fig. 1, Spijkerman) from the block former (a manufacturing equipment for making cheese, paragraph [0057] and Fig. 1, Spijkerman).  Further, Spijkerman discloses that all of the separate embodiments of the dosage chamber could be performed prior to the cutting step (paragraphs [0080]-[0084]).  In other words, Spijkerman discloses an embodiment of the upright drainage column that does not have the cutting tool in between the drainage column 20 and dosage chamber 30. 
Spijkerman discloses “the cut off portion 10' of the curd body 10 may be referred to as a curd block 10” (emphasis added) (paragraph [0085]). Moreover, Spijkerman discloses “the cutting tool 22 may be referred to as a knife 22 or a sluice plate 22” (paragraph [0085]).
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above. Additionally, the cited prior art references teach the inner wall (perforated inner tube 23, Fig. 3, Hoogland), the upper part (drainage column 20, Fig. 1, Spijkerman), the lower part (dosage chamber 30, Fig. 1, Spijkerman), and enabling sliding of the pillar of curd (“[t]he dosing plate 34, now carrying the curd body 10, may be moved inside the dosage chamber 30, such as e.g. downwardly”, paragraph [0059], Spijkerman) against the interior surface of the inner wall (perforated inner tube 23, Fig. 3, Hoogland). 
However, the cited prior art references, as currently applied, do not explicitly teach the relief gap.
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches “[t]he perforated inner tube has a shape slightly tapering outwards in downward direction” (col. 3, ll. 21-24, Hoogland).  The Examiner provides an annotated snippet of Fig. 3 from Hoogland below with 

    PNG
    media_image4.png
    138
    173
    media_image4.png
    Greyscale

As discussed in the claim interpretation section, the Examiner takes the position that the recited “relief gap” reads on the subject matter from paragraph [0036] of the published specification which corresponds to the upper part has an inner cross-sectional area that is less than an inner cross-sectional area of the lower part.  In view of the above, the Examiner asserts that a person of ordinary skill in the art would readily recognize that Hoogland teaches the recited “relief gap”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spijkerman to incorporate the teachings of Hoogland to a relief gap.  One skilled in the art would have been motivated to combine the references because doing so would provide a greater compaction and drainage without a prepressing chamber. See Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.

s 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spijkerman in view of Hoogland and further in view of French Patent No. FR2933270A1 (hereinafter Chanet).
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above. Additionally, Spijkerman discloses the lower part (dosage chamber 30, Fig. 1, Spijkerman) of the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman). 
However, the cited prior art references do not explicitly teach wherein the lower part of the drainage column forms 60% to 70% of the drainage column. 
Chanet is directed toward cheese molds.  Chanet teaches wherein the lower part of the drainage column forms 60% to 70% of the drainage column (“a mold as in accordance with the invention, which is also similar to that of FIG. 1, is divided into two parts: an upper part 21 and a lower part 22 which each represent in height respectively and approximately 1/3 and 2/3 of the total height of the mold”, page 4, Chanet). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spijkerman to incorporate the teachings of Chanet to include wherein the lower part of the drainage column forms 60% to 70% of the drainage column.  One skilled in the art would have been motivated to combine the references because doing so would eliminate abnormal wear.  See Chanet, page 4.
Regarding claim 16, Spijkerman discloses a block former (“forming and moulding unit 1, and the schematically illustrated downstream process(es) [reference number 40], such as e.g. the moulding system, may together be referred to as a manufacturing equipment for making cheese”, paragraph [0057] and Fig. 1, reproduced below, Spijkerman) for the production of blocks of cheese (cheese 90, Fig. 1, Spijkerman).  To clarify, the Examiner takes the position that the manufacturing equipment for making cheese is mapped to the recited block former.

    PNG
    media_image1.png
    401
    331
    media_image1.png
    Greyscale

Spijkerman also discloses an upright drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman) having a feed opening (means 24 for receiving curd and whey mixture 2, “here embodied as a single inlet 24 (of course, the curd and whey mixture may be fed to the drainage column 20 by other means such as e.g. more than one inlet, e.g. by separate inlets for the curd and the whey”, paragraph [0053] and Fig. 1, Spijkerman) for curd particles at an upper end (end of drainage column associated with the inlet 24, Fig. 1, Spijkerman) of the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman). The Examiner takes the position of using the embodiment of Spijkerman that utilizes a dedicated inlet for curd to read on the recited feed opening. 
Spijkerman also discloses the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman) including an inner wall having an interior surface (interior surface that gives the curd body 10 a cylindrical shape in the drainage column 20 and surface 132 in the dosage chamber 30 as shown in Fig. 3, reproduced below, Spijkerman) against which a pillar of curd (curd body 10, Fig. 1, Spijkerman) formed of the curd particles (“receiving curd”, paragraph [0053] and Fig. 1, Spijkerman) slides as the pillar of curd (curd body 10, Fig. 1, Spijkerman) moves downwardly (force of gravity acts on the curd body, paragraph [0014], Spijkerman) through the drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman).

    PNG
    media_image2.png
    301
    322
    media_image2.png
    Greyscale

Spijkerman also discloses the upright drainage column (drainage column 20 and dosage chamber 30, Fig. 1, Spijkerman) being divided into an upper part (drainage column 20, Fig. 1, Spijkerman) and a lower part (dosage chamber 30, Fig. 1, Spijkerman), and the interior surface (surface 132, Fig. 3, Spijkerman) at Spijkerman) has a second finish (grooves 132B and ridges 132A, Fig. 3, Spijkerman). 
However, Spijkerman does not explicitly disclose an inner wall having an interior surface at the upper part has a first finish, and a second finish provides higher friction with the pillar of curd relative to the first finish, and wherein the lower part forms more than half of the drainage column.
Spijkerman discloses :
“The curd body 10 becomes denser further down in the drainage column 20 (i.e. closer to the resting surface 22') as more whey has been drained of, and due to gravity, as the drainage column 20 in Fig 1 is vertically arranged. Thus, the drainage column 20 is configured to transform the curd and whey mixture 2 into the curd body 10, wherein a bottom side 11 of the curd body 10 will rest on the resting surface 22' in the bottom of the drainage column 20.” Paragraph [0054].

Additionally, Spijkerman discloses “means 26 for draining may comprise drainage valves (not shown), whereby the speed of which the whey is drained is controlled by adjusting the drainage valves and/or the positions of the drainage valves” (paragraph [0053]).  In view of the above, the Examiner takes the position that as Spijkerman discloses retaining the shape of the curd while draining the whey at a desired speed.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Spijkerman also discloses the interior surface at the upper part.  One skilled in the art would understand that the drainage column would have some interior surface in the upper 
Moreover, as Spijkerman obviously discloses an interior surface at the upper part, the Examiner takes the position that the interior wall would inherently have some sort of a finish.
In addition, Spijkerman discloses “the weight of the curd body (i.e. the curd body in the drainage column as well as the curd body in the dosage chamber) is carried (at least initially) by the ridges” (paragraph [0023]).  Therefore, the Examiner takes the position that the grooves 132B and ridges 132A are, at least, capable of providing higher friction with the pillar of curd relative to the first finish.
As Spijkerman discloses the lower part has a second finish that provides higher friction with the pillar of curd relative to the first finish (ridges 132 in the dosage chamber 30, Figs. 1 and 3), Spijkerman inherently discloses “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the lower part of the drainage column”.
Despite the disclosure of Spijkerman reading on “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the i.e., the article being worked upon).  MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Subsequently, the limitation that recites “whereby a top portion of the pillar of curd falls through the upper part of the drainage column at a rate that is greater than a rate at which a bottom portion of the pillar of curd falls through the lower part of the drainage column” is not given patentable weight.
For the sake of compact prosecution, assuming that the Applicant disagrees that Spijkerman obviously contains an inner wall having an interior surface at the upper part, which the Examiner does not concede, the Examiner includes Hoogland to provide an explicit teaching of an interior surface at the upper part. 
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches an inner wall (perforated inner tube 23, Fig. 3, reproduced below, Hoogland) having an interior surface (surface facing radially inward toward the curd body) at the upper part tower has a first finish (the perforations of the perforated inner tube 23 would inherently provide some sort of finish to the inner tube 23).

    PNG
    media_image3.png
    489
    177
    media_image3.png
    Greyscale

Further, Hoogland teaches a “vacuum means for filling under reduced pressure the inner tube with curd particles via the feed opening and creating a vacuum in the annular space” (col. 1, ll. 19-20, Hoogland). 
The Examiner asserts that the structure of Hoogland is representative of the drainage column having some interior surface in the upper part that also allows for the curd body to retain a cylindrical shape even in the presence of “high” speed drainage of whey, as included in the discussion of Spijkerman.
Hoogland also teaches “prepressing, as it were, already occurs in the lower part of the tower to an extent sufficient to obtain a block of good quality and dimensional stability, also without prepressing in the pre-pressing chamber” Hoogland).  Further, Hoogland teaches “[t]he processing capacity could be increased by extending the towers. This is due to the fact that the curd pillar’s weight is thereby increased, so that a greater compaction and drainage are obtained” (emphasis added) (col. 3, ll. 1-5, Hoogland).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spijkerman to incorporate the teachings of Hoogland to include an inner wall having an interior surface at the upper part tower has a first finish.  One skilled in the art would have been motivated to combine the references because doing so would provide a greater compaction and drainage without a prepressing chamber. See Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
Assuming for the sake of compact prosecution that the cited prior art references do not explicitly teach wherein the lower part forms more than half of the drainage column.  
Chanet is directed toward cheese molds.  Chanet teaches wherein the lower part of the drainage column forms more than half of the drainage column (“a mold as in accordance with the invention, which is also similar to that of FIG. 1, is divided into two parts: an upper part 21 and a lower part 22 which each represent in height respectively and approximately 1/3 and 2/3 of the total height of the mold”, page 4, Chanet). 
 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spijkerman to incorporate the teachings of Chanet to include wherein the lower part of the drainage column forms more than half of the drainage column. One skilled in the art would have been motivated to combine the references because doing so would eliminate abnormal wear.  See Chanet, page 4.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spijkerman in view of Hoogland and further in view of European Patent Application Publication No. EP1232686B1 (hereinafter Acerman).
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Spijkerman discloses the second finish (grooves 132B and ridges 132A, Fig. 3, Spijkerman). 

Acerman is directed toward a block former for forming cheese from curd. Acerman teaches a shot-peened finish (“the inner surface of the drainage tube undergo a micropeening treatment (also known as shot peening)”, paragraph [0019], Acerman). 
Additionally, MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spijkerman to incorporate the teachings of Acerman to include a shot-peened finish.  One skilled in the art would have been motivated to combine the references because doing so would prevent the formation of cracks in the cheese product.  See Acerman, paragraph [0019].

6 is rejected under 35 U.S.C. 103 as being unpatentable over Spijkerman in view of Hoogland and further in view of “The Influence of the Contact Surface Roughness on the Static Friction Coefficient” (hereinafter Ivkovic) as evidentiary support. 
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above. Additionally, the cited prior art references teach the second finish (grooves 132B and ridges 132A, Fig. 3, Spijkerman) and the first finish (the perforations of the perforated inner tube 23 would inherently provide some sort finish, Hoogland).  To clarify, the Examiner asserts that a person of ordinary skill in the art would have found it obvious that the perforations of the perforated inner tube would have sizes, at least, in the range between 0.5mm and 5mm to allow the whey mixture to drain out while retaining the curd body in the upper part (i.e., drainage column 20). 
Further, the cited prior art references teach the second finish provides higher friction against the pillar of curd than the first finish (“the weight of the curd body (i.e. the curd body in the drainage column as well as the curd body in the dosage chamber) is carried (at least initially) by the ridges”, paragraph [0023], Spijkerman).
Moreover, Spijkerman discloses that the ridges friction/carrying capacity “will enhance the effect of forcing curd grains together.  Furthermore, as the 
Furthermore, Spijkerman discloses “the size pattern of alternating ridges and grooves over the profiled surface is preferably between 0.5mm and 5mm” paragraph [0072].  The Examiner takes the position that a person of ordinary skill in the art would understand that the above disclosure to be equivalent to the recited surface finish roughnesses.  The Examiner asserts that the above range of values, when applied to the first and second finishes, will result in the second finish roughness provides at least 15% higher than the first finish roughness. 
To clarify, the Examiner will have the first surface finish roughness = 0.75 micrometers and the second surface finish roughness = 2.8 micrometers. A surface roughness that is 15% higher than 0.75 can be determined by the following: 0.75 x 1.15 = 0.8625.  The Examiner notes that 2.8 micrometers is much larger than 0.8625 micrometers.  Therefore, the Examiner confirms that Spijkerman discloses the second finish roughness provides at least 15% higher than the first finish roughness.
The Examiner provides Ivkovic as evidentiary support to demonstrate that a person of ordinary skill in the art before the effective filing date of the invention would understand that “[c]ontact surface roughness has a direct influence on the Ivkovic). 
In view of the above, the Examiner takes the position that a person of ordinary skill in the art would understand that the above discussion of surface finish roughness is directly related to the friction of the first and second surface finishes.  In other words, with the other parameters being constant and the surface finish roughness changing, a person of ordinary skill in the art would understand that an increase in surface finish roughness would have a corresponding increase in friction.  Therefore, the Examiner asserts that Spijkerman discloses the second finish roughness provides at least 15% higher friction than the first finish.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Spijkerman in view of Hoogland and further in view of U.S. Patent No. 4676475 (hereinafter Grandin). 
Regarding claim 13, the cited prior art references teach all of the limitations of independent claim 1, which claim 13 depends upon, as discussed above. Additionally, the cited prior art references teach a bottom portion of the upper part (annotated Fig. 1 from Spijkerman, provided below, points to the bottom of the drainage column 20).

    PNG
    media_image5.png
    401
    331
    media_image5.png
    Greyscale

The cited prior art references also teach a top portion of the lower part (annotated Fig. 1 from Spijkerman, provided below, points to the top of the dosage chamber 30).

    PNG
    media_image6.png
    401
    331
    media_image6.png
    Greyscale

Hoogland).

    PNG
    media_image4.png
    138
    173
    media_image4.png
    Greyscale

However, the cited prior art references, as currently applied, do not explicitly teach a spray device, the upper part is inserted into the lower part, and the spray device is attached to the drainage column and configured to spray the area in which the relief gap is formed. 
Hoogland is directed toward a block former for the production of blocks of cheese.  Hoogland teaches a spray device (cleaning sprayers 29, 30, and 44, Figs. 2-3, Hoogland), and the spray device is attached to the drainage column (cleaning sprayers 29, 30, and 44, Figs. 2-3, Hoogland).  Moreover, as Hoogland teaches a variety of locations for the cleaning sprayers, the Examiner takes the position that a person of ordinary skill in the art before the effective filing date of the invention 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See also MPEP 2144. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spijkerman to incorporate the teachings of Hoogland to include a spray device, and the spray device is attached to the drainage column and configured to spray the area in which the relief gap is formed.  One skilled in the art would have been motivated to combine the references because doing so would provide a greater compaction and drainage without a prepressing chamber.  See Hoogland, col. 3, ll. 1-5 and col. 4, ll. 28-40.
However, the cited prior art references do not explicitly teach the upper part is inserted into the lower part. 
Grandin is directed toward a mold for making cheese from a liquid “precheese”.  Grandin teaches the upper part is inserted into the lower part (“the configuration and dimensions of the grooves of the lower part matching that of the ribs of the upper part, so that said ribs fit into said grooves to form a removable and watertight interlocking joint”, claim 1, Grandin). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spijkerman to incorporate the teachings of Grandin to have the upper part being inserted into the lower part. One skilled in the art would have been motivated to combine the references because doing so would facilitate cleaning.  See Grandin, col. 2, ll. 10-15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761